DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daiei (JP 2015-69073).  Daiei discloses a hydrogel composition for a tissue model (paragraph [0048], “aqueous gel solution”) comprising a polyvinyl alcohol and a pseudoplastic compound (paragraph [0054]).  While Daiei does not disclose a specific Young’s modulus of the composition, as recited in claim 1, one of ordinary skill in the art would have found it obvious to vary components of the composition for the purpose of providing a model with desired physical characteristics, particularly in light of the teaching in Daiei (see e.g. paragraphs [0054] and [0056]) that the components of the composition can be selectively altered to more closely simulate characteristics of the human body.  
With respect to claim 2, Daiei discloses at paragraphs [0054-55] several of the recited alternatives for the pseudoplastic compound, including xanthan gum, tamarind seed gum, locust bean gum, carrageenan, methylcellulose and salts.  With respect to claims 3, 6, and 11-16, again, one of ordinary skill would have found it obvious to alter the components of the composition to achieve the recited ranges of physical characteristics for the purpose of providing a model which more closely resembles human tissue.  With respect to claims 7 and 8, Daiei discloses at paragraph [0048] a soft tissue model comprising the hydrogel composition..

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daiei in view of Niimi (US 10,950,143).  Daiei discloses or suggests the claim limitations with the exception of the recited ranges of saponification and polymerization of the PVA.  These features are known in the art, as taught for example by Niimi at col. 25, lines 35-42, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daiei in view of Sakezles (US 2006/0184005).  Daiei discloses or suggests the claim limitations with the exception of the provision simulated soft tissue being a vascularized tissue.  This feature is known in the art, as taught for example by Sakezles at paragraph [0046], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claim 10, Daiei fails to disclose or suggest a method step of discharging the hydrogel solution into a mold as recited.  This step is also known in the art, as taught for example by Sakezles at paragraph [0107], and would also have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  While Sakezles does not explicitly disclose a shear rate at which that solution is discharged, the recited range would have been an obvious variant on the teachings of Sakezles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 26, 2022